Citation Nr: 1214404	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-30 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right ankle fracture.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to January 1989.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied an increased rating in excess of 10 percent for a right ankle fracture, denied entitlement to a TDIU, and failed to reopen claims for service connection for low back pain, a left knee disability and a left ankle disability on the basis that new and material evidence had not been submitted to reopen these claims.  

The issue of entitlement to a rating in excess of 10 percent for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final July 2002 rating decision, the RO denied entitlement to service connection for a bilateral knee disability.

2.  The additional evidence received since July 2002 regarding a left knee disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  In a final April 2003 rating decision, the RO denied entitlement to service connection for a low back disability.

4.  The additional evidence received since April 2003 regarding a low back disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

5.  In a final May 1996 rating decision, the RO denied entitlement to service connection for a left ankle disability.

4.  The additional evidence received since May 1996 regarding a left ankle disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  New and material evidence to reopen the Veteran's claim for service connection for a left knee disability has not been received.  38 C.F.R. § 3.156(a) (2011).

3.  The April 2003 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

4.  New and material evidence to reopen the Veteran's claim for service connection for a low back disability has not been received.  38 C.F.R. § 3.156(a) (2011).

5.  The May 1996 rating decision that denied entitlement to service connection for a left ankle disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

6.  New and material evidence to reopen the Veteran's claim for service connection for a left ankle disability has not been received.  38 C.F.R. § 3.156(a) (2011).

7.  The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.340, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Regarding the issue of entitlement to a TDIU, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim for entitlement to a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished as to this issue.

Regarding the issues of whether new and material issue have been received to reopen claims for entitlement to service connection for a left knee disability, a low back disability and a left ankle disability, the RO provided notice to the Veteran in a March 2005 letter, prior to the date of the issuance of the appealed June 2006 rating decision.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In the May 2005 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claims for service connection for a left knee disability, a low back disability and a left ankle disability.  The letter set forth the reasons for the prior denials of these claims and the type of evidence that the Veteran would need to submit in order to successfully reopen his claims for service connection for a left knee disability, a low back disability and a left ankle disability.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

A September 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the September 2009 letter, and opportunity for the Veteran to respond, the February 2011 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Regarding VA's duty to assist, the Veteran's available service treatment records and VA treatment records have been obtained.  All evidence constructively of record has been secured.  The Veteran has not identified any pertinent evidence that is outstanding.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  Evidentiary development in this matter is complete to the extent possible.  

Additionally, the Board also notes that the Veteran has not raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2011).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative on his behalf.  

The Board finds that no additional RO action to further develop the record on the claims for whether new and material evidence has been received to reopen the claims of entitlement to service connection for a left knee disability, a low back disability and a left ankle disability is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  New and Material Evidence

Laws and Regulations

The Veteran sought to reopen his claims for service connection for a left knee disability, a low back disability and a left ankle disability in February 2005.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial for a knee disability was a July 2002 RO decision.  The last final denial for a low back disability was an April 2003 rating decision and the last final denial of a left ankle disability was a May 1996 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A.  Left Knee

The Veteran's claim for service connection for a bilateral knee disability had previously been considered and was denied in a May 1996 rating decision on the basis that the Veteran's claim was not well grounded as the evidence did not establish that the Veteran had a current bilateral knee disability that was related to his service. 

The Veteran did not perfect his appeal of the May 1996 rating decision and it is final.

In a July 2002 rating decision, the RO denied service connection again on the basis that there was no evidence that the Veteran had a current bilateral knee disability that was related to his service, to include as related to his service-connected right ankle fracture disability.

As the Veteran did not appeal the July 2002 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108.

As noted above, the Veteran sought to reopen his claim for service connection for a left knee disability in February 2005.  The Board notes that while the previous claim which was denied in May 1996 and July 2002 was for a bilateral knee disability, the Veteran's February 2002 claim to reopen specified that he was a claiming service connection for a left knee disability.

In the July 2002, unappealed rating decision, the RO confirmed and continued the denial of  the Veteran's claim based on a finding that the evidence did not show that the Veteran's bilateral knee disability was related to his military service.

Evidence received after the July 2002 decision includes VA and private treatment records related to the Veteran's current complaints of left knee pain. 

However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has current diagnosis of left knee pain/arthralgia.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any left knee disability occurred in or was caused by service or his service-connected right ankle fracture disability.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current left knee disability is in any way related to his service.  

The Board notes that in a March 2012 brief, the Veteran's representative contended that the Veteran's denial of the left knee is "essentially overcome" by the Veteran's claim for secondary consideration.  However, the Board notes that the Veteran's argued theory of entitlement to service connection for a left knee disorder secondary to the service-connected right ankle fracture does not constitute a new claim.  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  Separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008).

B.  Low Back

The Veteran's claim for service connection for a low back disability had previously been considered and was denied in a May 1996 rating decision on the basis that the Veteran's claim was not well grounded as the evidence did not establish that the Veteran had a current low back disability that was related to his service. 

The Veteran did not perfect his appeal of the May 1996 rating decision and it is final.

In a July 2002 rating decision, the RO denied service connection again on the basis that there was no evidence that the Veteran had a current low back disability that was related to his service.

In an April 2003 rating decision, the RO reopened and then denied the Veteran's claim for entitlement to a low back disability.

As the Veteran did not appeal the April 2003 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108.

As noted above, the Veteran sought to reopen his claim for service connection for a low back disability in February 2005.  

In the April 2003, unappealed rating decision, the RO confirmed and continued the denial of  the Veteran's claim based on a finding that the evidence did not show that the Veteran's low back disability was related to his military service.

Evidence received after the April 2003 decision includes VA and private treatment records related to the Veteran's current low back disability. 

However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has current diagnosis of right lumbar radiculopathy.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any low back disability occurred in or was caused by service.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current low back disability is in any way related to his service.  

C.  Left Ankle

The Veteran's claim for service connection for a left ankle disability had previously been considered and was denied in a May 1996 rating decision on the basis that the Veteran's claim was not well grounded as the evidence did not establish that there was no medical evidence that the Veteran had been diagnosed with a chronic left ankle disability. 

The Veteran did not perfect his appeal of the May 1996 rating decision and it is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for a left ankle disability.  38 U.S.C.A. § 5108.

As noted above, the Veteran sought to reopen his claim for service connection for a left ankle disability in February 2005.  

Evidence received after the May 1996 decision includes VA and private treatment records related to the Veteran's current complaints of left ankle pain and weakness.  Specifically, the Veteran underwent a VA examination in June 2007.  The examiner noted that the Veteran required bilateral ankle wraps for ambulation for stability to keep his ankles from giving way.  On examination, the left ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, sublaxation or guarding of movement.  Examination of the ankles did not reveal any deformity.  His left ankle joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

The additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  However, none of this evidence is "material" for purposes of reopening the claim for service connection for a left ankle disability as the evidence fails to show that the Veteran has a current left ankle disability.  

The Board notes that in his March 2012 Brief, the Veteran's representative asserts that the Veteran has a current left ankle disability as the June 2007 VA examination noted that the Veteran reported that he required bilateral ankle wraps and that he had frequent giving way episodes of the left ankle giving way.  However, as noted above, the VA examiner noted that there was no deformity of the left ankle and the left ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, sublaxation or guarding of movement.  No chronic disability of the left ankle was diagnosed and none of the evidence submitted since the May 1996 rating decision indicates a diagnosis of a current left ankle disability.

While statements from the Veteran reflect his continued assertion that he has a current left ankle disability that was incurred in or aggravated by service, his assertions are essentially cumulative of others that were previously of record.  None of the new medical evidence contains any opinion that the Veteran has a current left ankle disability, and the Veteran has not presented, identified, or alluded to the existence of, any such opinion.

D. All Disabilities

The Board notes that the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and are within the realm of his personal knowledge, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, where, as here, the claim turns on a medical determination, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the May 1996, June 2002 and April 2003 rating decisions is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claims, inasmuch as this evidence does not show a current left ankle disability and does not show current left knee and low back disabilities that were incurred in service, which were the basis for the prior denials.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claims for service connection for a left knee disability, a low back disability and a left ankle disability has not been received.  As such, the requirements for reopening the claims are not met, and the prior denials of the claims for service connection for a left knee disability, a low back disability and a left ankle disability remain final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


II.  TDIU

Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not excess the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of "subjective" factors that the "objective" rating does not consider.  Vittese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The Veteran's claim for a TDIU was received on February 24, 2005.  In a July 1, 2010 rating decision, the RO increased the Veteran's service-connected psychiatric disorder from 50 percent to 70 percent, effective June 19, 2009.  The Veteran's combined disability rating was 70 percent from June 19, 2009.

In a February 2011 rating decision, the RO granted service connection for hearing loss and tinnitus at a 10 percent disability evaluation for each disability, effective February 24, 2005.  The Veteran's combined disability rating was now 80 percent, effective June 19, 2009.

As the Veteran's has a combined 80 percent rating for his service connected disabilities to include a 70 percent disability rating for his psychiatric disability, he meets the objective, minimum percentage requirements, set forth in 38 C.F.R. §4.16(a), for consideration of a TDIU.  The determinative issue, therefore, is whether his service-connected disabilities render him incapable of securing or maintaining substantially gainful employment. 

After careful consideration and resolving reasonable doubt in his favor, the Board finds that the Veteran meets the requirements for a TDIU.  

The Veteran underwent a VA psychiatric examination in September 2009.  The examiner noted that after the military, the Veteran had been self-employed doing construction in the areas of masonry, construction and logging.  He last worked in June of 2008 and had not been able to work due to physical health problems.  He still had significant problems with his ankles, right leg and back.  He also had problems working due to depression, anxiety and panic attacks as well as physical health problems.  The examiner noted that there had been an increase in functional impairment due to the Veteran's anxiety disorder, panic disorder and depression.  His depression in particular had significantly worsened.  As a result, his current level of functional impairment severely impacted his ability to work.  The examiner concluded that the Veteran currently was unable to work due to poor interest, motivation, difficulties concentrating and finishing tasks effectively.

The above evidence indicates that the Veteran last worked in June 2008, and ceased working as a result of his physical and mental disabilities.  While the Board notes that the Veteran has multiple non-service connected disabilities such as the back, left ankle and left knee disabilities which affected his ability to work, the September 2009 VA physician noted that the Veteran's had problems working due to depression, anxiety and panic attacks as well as physical health problems.

While the examiner noted non-service connected disabilities such as back and left ankle disabilities were detrimental to the Veteran's ability to maintain employment, the September 2009 VA examiner also indicated that the Veteran's psychiatric disorders alone made him been unable to have a gainful job.  Specifically, the VA psychiatrist noted that the Veteran's functioning was significantly impacted by his psychiatric disabilities and he opined that the Veteran was unable to work due poor interest, motivation, difficulties concentrating and finishing tasks effectively.

Additionally, there is no contrary medical evidence of record that indicates that the Veteran's service- connected disabilities alone are not of sufficient severity to produce unemployability.

In sum, the evidence of record establishes that the Veteran is not able to engage in substantially gainful employment due to his service-connected disabilities.  Inasmuch as the evidence denoting multiple limitations associated with the Veteran's service-connected disabilities, which is found to render the Veteran unemployable, is not outweighed by evidence to the contrary, entitlement to a TDIU is found to be established. 





ORDER

New and material evidence has not been received to reopen the claim for service connection for a left knee disability; the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for a low back disability; the appeal is denied.

New and material evidence has not been received to reopen the claim for service connection for a left ankle; the appeal is denied.

Entitlement to a TDIU is granted, subject to those provisions governing the payment of monetary benefits. 


REMAND

The Veteran seeks an increased rating in excess of 10 percent for his service-connected right ankle fracture disability.  The Board observes that the most recent VA examination in June 2007 for this disability is almost 5 years old.  

Additionally, a January 2009 VA treatment note reported that the Veteran had complaints of increased pain.

The Court has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected right ankle disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should undergo a VA examination to determine the current severity of his service-connected right ankle fracture.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected right ankle disability to include complete range of motion findings for the affected joints.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


